
	
		I
		111th CONGRESS
		1st Session
		H. R. 1967
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Sensenbrenner
			 (for himself and Mr. Smith of New
			 Jersey) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit funding organizations that support or
		  participate in coercive abortion or involuntary sterilization.
	
	
		1.Prohibition on funding
			 organizations that support or participate in coercive abortion or involuntary
			 sterilization
			(a)ProhibitionNotwithstanding any other provision of law,
			 the Secretary of State may not make a contribution, whether voluntary or
			 assessed, to any organization or program that supports or participates in the
			 management of a program of coercive abortion or involuntary
			 sterilization.
			(b)DefinitionIn this section, the term supports
			 or participates in includes providing material, financial, or technical
			 support to any government, agency, or nongovernmental organization that
			 enforces or implements a program that includes coercive abortion or involuntary
			 sterilization (or any government agency or nongovernmental organization that
			 controls, is controlled by, or is under common control of such government or
			 agency).
			
